Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT

This RETIREMENT AND CONSULTING AGREEMENT (this “Agreement”), dated as of
February 13, 2019, is made and entered into by and between Amedisys, Inc. (the
“Company”) and Linda Hall (“Hall”) .

WITNESSETH:

WHEREAS, Hall desires to retire as a member of the Company’s Board of Directors
(the “Board”), effective as of the end of her current term as a director, which
expires at the 2019 Annual Meeting of Stockholders currently planned to be held
on June 7, 2019 (the “Retirement Date”) and to provide consulting services to
the Company following the Retirement Date as the Board may reasonably consider
appropriate; and

WHEREAS, in light of Hall’s retirement and in appreciation of the significant
contributions that Hall has made to the Company, the parties desire to enter
into this Agreement and to set forth their respective rights and obligations
regarding Hall’s consulting arrangement.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

1.    Retirement. Hall hereby agrees to retire as a director of the Company
(including as a member of all committees of the Board on which she serves),
effective as of the Retirement Date. Hall hereby agrees and confirms that she is
not retiring or resigning from the Board as a result of any disagreement with
the Company on any matter relating to the Company’s operations, policies or
practices. Following the Retirement Date, Hall shall not be eligible to receive
any compensation provided to the members of the Board pursuant to the Company’s
generally applicable non-employee director compensation arrangements or
otherwise.

2.    Consulting Period. On the Retirement Date, the Company agrees to retain
Hall as a consultant to provide the services described in Section 3 below from
the Retirement Date until the first anniversary of the Retirement Date (the
“Consulting Period”), as provided in this Agreement.

3.    Consulting Services. Hall shall provide such consulting services to the
Company as reasonably requested by the Board from time to time. These services
may include but are not limited to compliance with federal and state health care
laws and regulations, fraud and abuse laws and applicable Medicare program
requirements, compliance with any Corporate Integrity Agreements or similar
obligations to which the Company may be subject and cooperating with the Company
regarding any matters of which Hall has particular knowledge (the “Consulting
Services”). The Consulting Services will be performed at such times as are
reasonably requested by the Company after reasonable consultation with
Hall. Hall shall provide these services in Punta Gorda, Florida or such other
location as may be reasonable and convenient to Hall; provided that Hall may be
required to travel in connection with her performance of the Consulting Services
as reasonably requested by the Company. All reasonable and necessary business
expenses incurred by Hall in the performance of the Consulting Services shall be
promptly reimbursed by the Company in accordance with the Company’s standard
expense reimbursement policies applicable to independent contractors.

 

1



--------------------------------------------------------------------------------

4.    Compensation. In consideration for and subject to Hall’s continued
compliance with the agreements, releases and covenants set forth in Sections 1,
3, 6, 7 and 8, Hall shall, effective as of the Retirement Date and contingent
upon her compliance with Sections 6, 7 and 8, be entitled to receive the
following from the Company (the “Retirement Benefits”):

(a)    A cash payment equal to six thousand two hundred fifty dollars ($6,250)
per month during the Consulting Period (the “Consulting Fees”); and

(b)    Effective on the Retirement Date, shares of nonvested common stock of the
Company valued at $150,000, with the number of shares issued determined by
dividing the total value of $150,000 by the closing price of the Company’s
common stock on the Retirement Date and rounding up to the next whole share (the
“Restricted Stock”), which Restricted Stock shall be issued to Hall pursuant to
the Company’s 2018 Omnibus Incentive Compensation Plan (the “2018 Plan”). The
Restricted Stock is subject to time-based vesting conditions and will vest 100%
on the first anniversary of the Retirement Date, predicated upon Hall’s
provision of the Consulting Services through the vesting date and compliance
with the terms of this Agreement.

The Consulting Fees shall be paid monthly in arrears by the 15th day of the
following month. Should Hall die or become “disabled” (within the meaning of the
term “Disability” as defined in the 2018 Plan) during the Consulting Period,
then (i) the Company shall make a lump sum cash payment to Hall (or, in the
event of her death, to her estate) of an amount equal to the remaining
Consulting Fees owed through the end of the Consulting Period, with such payment
to be made as soon as practicable (but in all events within thirty (30) days)
following the date of Hall’s death or Disability and (ii) the Restricted Stock
shall become fully vested.

5.    Status. Hall acknowledges and agrees that her status at all times during
the Consulting Period shall be that of an independent contractor. The parties
hereby acknowledge and agree that the compensation provided for in Section 4
shall represent fees for Consulting Services provided by Hall as an independent
contractor, and shall be paid without any deductions or withholdings for taxes.

6. Release.

(a)    In consideration of the Retirement Benefits described in Section 4 above,
Hall for herself, her affiliates, spouse, agents, heirs, assigns and any other
person or entity claiming to claim through her hereby, knowingly, voluntarily,
unconditionally and irrevocably releases and discharges the Company, its
successors, predecessors, affiliates and subsidiaries and each of the foregoing
entities’ respective affiliates, predecessors, successors, directors, officers,
partners, trustees, fiduciaries, managers, members, employees, agents,
representatives and benefit plans (collectively, the “Company Released Parties”)
from any and all claims, debts, liabilities, causes of action, charges, sums of
money, accounts, reckonings, bonds, bills, covenants, contracts, agreements,
commitments, arrangements, promises, or obligations or understandings of any
kind whatsoever in law or equity, WHETHER WRITTEN OR ORAL, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED, CONDITIONAL OR UNCONDITIONAL,
ACCRUED OR UNACCRUED, LIQUIDATED OR UNLIQUIDATED, WHETHER CONTRACTUAL, STATUTORY
OR OTHERWISE, AND UNDER ANY KNOWN OR UNKNOWN DUTIES, EITHER FIDUCIARY OR
OTHERWISE, INCLUDING LIABILITIES ARISING OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY COMPANY

 

2



--------------------------------------------------------------------------------

RELEASED PARTY, that Hall has now, has had or at any time hereafter may have
against any of the Company Released Parties (collectively, the “Released
Claims”); provided, however, that the foregoing release shall not waive or
release claims of any director fees that have (i) accrued at or prior to the
Retirement Date and have not been paid to Hall in full as of such date or
(ii) are payable pursuant to the terms of this Agreement. Hall also acknowledges
that other than with respect to the Restricted Stock to be issued pursuant to
Section 4(b), she shall have no further rights with respect to unvested equity
or equity-based compensation pursuant to the 2018 Plan or otherwise. Hall shall
refrain from asserting any claim or otherwise attempting to collect or enforce
any such Released Claim against any of the Company Released Parties. In
addition, Hall hereby waives all rights and benefits afforded by any laws which
provide in substance that a general release does not extend to claims which a
person does not know or suspect to exist in its favor at the time of executing
the release which, if known by it, may have materially affected its settlement
with the other person.

(b)    Notwithstanding Section 6(a), the Company agrees and acknowledges
(i) that Hall shall remain eligible for indemnification for any claims which
relate to her service as a director prior to the Retirement Date, subject to the
limits set forth under applicable law and the terms of the Company’s certificate
of incorporation and bylaws and (ii) the Company shall maintain one or more
directors and officers liability insurance policies which shall cover, on terms
no less favorable to those of the Company’s existing insurance policy, events
which occur prior to and including the Retirement Date.

7.    Non-Disclosure of Confidential Information.

(a)    During the Consulting Period and thereafter, Hall shall not, without the
prior written consent of the Company, disclose to anyone or make use of any
Confidential Information (as defined below), except in the performance of her
duties hereunder or when required to do so by legal process, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) that requires
her to divulge, disclose or make accessible such information. In the event that
Hall is so ordered, she shall give prompt written notice to the Company in order
to allow the Company the opportunity to object to or otherwise resist such
order.

(b)    “Confidential Information” shall mean all information regarding the
Company, its activities, business or customers that is the subject of reasonable
efforts by the Company to maintain its confidentiality, including
(i) information concerning the business of the Company or any Subsidiary
including information relating to any of their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies, and (ii) information regarding the organization structure and the
names, titles, status, compensation, benefits and other proprietary
employment-related aspects of the employees of the Company and the Company’s
employment practices. Excluded from the definition of Confidential Information
is information that is or becomes part of the public domain, other than through
the breach of this Agreement by Hall.

8.    Non-Disparagement. Hall agrees that, during the Consulting Period and
thereafter, she will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Consulting Period
and thereafter, the Company will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may directly or indirectly, disparage Hall or her
reputation. Notwithstanding the foregoing, nothing in this Section 8 shall
preclude either Hall or the Company from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process or
otherwise pursuing, in good faith, enforcement of their respective rights under
this Agreement.

 

3



--------------------------------------------------------------------------------

9.    Assignability. Hall may not assign or transfer this Agreement or any of
Hall’s rights, duties or obligations hereunder. The Company may assign this
Agreement to any person or entity acquiring all or substantially all of the
assets (by merger or otherwise) of the Company so long as such person, entity or
affiliate assumes the Company’s obligations hereunder.

10.    Entire Agreement; Amendment. This Agreement constitutes the full and
complete understanding and agreement of the parties hereto with respect to
Hall’s retirement and engaging Hall as a consultant to the Company on the
Retirement Date. This Agreement may not be changed or amended orally, but only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

11.    Severability. If any one or more of the provisions of this Agreement or
any application thereof shall be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
and other application thereof shall not in any way be affected or impaired.

12.    Remedies. Hall and the Company acknowledge and agree that any violation
of Section 7 and/or Section 8 of this Agreement would result in irreparable
injury for which monetary damages would be an inadequate remedy. Therefore, Hall
and the Company shall each be entitled as a matter of right to seek an
injunction to prevent a breach of the covenants and obligations set forth in
Section 7 and Section 8 of this Agreement and such right shall be cumulative and
in addition to any other remedies which may be available.

13.    Applicable Law. This Agreement and any disputes arising out of or related
to this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed entirely therein, without giving effect to its conflicts of laws
principles or rules, to the extent such principles or rules would require or
permit the application of the laws of another jurisdiction.

14.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, all of which shall together constitute one
and the same Agreement. One or more counterparts of this Agreement may be
delivered by facsimile or photographic copy of the signed counterpart, with the
intention that delivery by such means shall have the same effect as delivery of
an original counterpart thereof.

[Signatures contained on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 

AMEDISYS, INC. By:  

/s/ David L. Kemmerly

Name:   David L. Kemmerly Title:   General Counsel & SVP, Government Affairs

/s/ Linda J. Hall

Linda J. Hall

 

5